DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1, 2 and 5 are objected to because of the following informalities:  
In claim 1, the parenthesis around the substituents, i.e. “(wherein R…(wherein R4…group)…(wherein A…substituent)…O or S)” is objected to grammatically as it is unclear if these limitations are required or optional.
In claim 2, the parenthesis around the substituents, i.e. “(wherein R1…(wherein R4…group)…(wherein R6…group)…(II))…(wherein…(II))…(wherein…(II))” is objected to grammatically as it is unclear if these limitations are required or optional.
In claim 5, the parenthesis around the substituents, i.e. “(wherein R1…(III))” is objected to grammatically as it is unclear if these limitations are required or optional.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
Claims 1, 3, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyanaga et al. (JP 2017-052175).
	With regard to claims 1, 3, 8 and 9, Miyanaga et al. teach forming a heat-sensitive recording layer on a support by coating the support with a heat-sensitive recording material [0083].  The heat-sensitive recording material comprises a compound by the following general formula (1), which may be exemplary compound 1 of Table 1 and reads on applicants’ formula (II), and a non-phenol-based coloring compound, which may be 4,4’-diaminodiphenyl sulfone and reads on applicants’ formula (I) [0020] and [0062].  The color former may be a fluoran compound [0073].


Potential Allowable Subject Matter
Claims 2 and 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest the combination of the diaminodiphenyl sulfone, a color former and a compound of the type of Formulae (III), (IV) and (V).  The closest prior art would the combination of urea-urethane compounds in combination with the diaminodiphenyl sulfone as seen in EP 1116713 in the IDS.  The urethane bonds would not read on A1 of claim 2.
Additionally, another close prior art is US2015/0284321, which teaches using a bis-hydroxyphenyl sulfone compound in combination with a non-phenolic compound that reads on the compounds of claim 2.  However, there would have been no reason save improper hindsight to have exchanged the bis-hydroxyphenyl sulfone with a diaminodiphenyl sulfone as there would have been no predictability in the substitution.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467.  The examiner can normally be reached on M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerard Higgins/Primary Examiner, Art Unit 1796